IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-50715
                           Summary Calendar



ANTHONY MARSH,

                                           Plaintiff-Appellant,

versus

EULALIO M. ACOSTA, Correctional Officer, Hughes Unit;
RANDAL T. EASLEY, Sergeant, Connally Unit, Kenedy, Texas;
WAYNE M. HUNTLEY, Lieutenant, Telford Unit, New Boston, Texas,


                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. USDC No. W-95-CV-331
                       --------------------
                          April 10, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Anthony Marsh, # 449654, appeals the dismissal of his civil

rights complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

Marsh’s argument that he did not receive notice of the district

court’s dismissal of his suit lacks a factual predicate.    Marsh

argues that his substantive due process rights were violated when

he was wrongly punished for threatening a prison guard.    His

claim is frivolous inasmuch as Marsh lacks a protectable property


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50715
                               -2-

or liberty interest in the classification he received after the

disciplinary hearing.   See Sandin v. Conner, 515 U.S. 472 (1995);

Whitley v. Hunt, 158 F.3d 882, 889 (5th Cir.1998).

     Marsh also argues that the defendants conspired to retaliate

against him because of his political activities.   This claim

lacks merit given documentation produced by Marsh that he was

suspected of gang activity, and he has not alleged a chronology

of events from which retaliation may plausibly be inferred.     See

Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

     AFFIRMED.

     Marsh’s motion to strike the appellee’s letter brief is

     DENIED.